department of the treasury internal_revenue_service washington d c nov et eat tax_exempt_and_government_entities_division uniform issue list se tep ralt legend taxpayer a taxpayer b financial_institution c financial_institution d account e account f financial_institution g ira x ira y amount amount amount amount amount date date date date dear this is in response to your ruling_request dated date from your authorized representative as supplemented by correspondence dated may july september september november november and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested g e taxpayer a and taxpayer b collectively taxpayers are married and file joint tax returns taxpayer a age represents that he withdrew funds from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the medical_condition and hospitalization of his wife during the 60-day period and his duties as a primary caregiver which impaired his ability to accomplish a timely rollover taxpayer b age represents that she withdrew funds from ira y totaling amount taxpayer b asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her medical_condition and the treatment she was receiving which included her hospitalization during the 60-day rollover period which impaired her ability to accomplish a timely rollover taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained at financial_institution c under the rules of sec_408 of the code taxpayer a represents that on date he received a distribution totaling amount plus an additional_amount which is not subject_to this application_for waiver from ira x with the intent of rolling the proceeds of amount into a qualified ira at financial_institution d taxpayer b represents that she was the owner of ira y a qualified ira established and maintained at financial_institution c under the rules of sec_408 of the code on date taxpayer b represents that she received a distribution totaling amount from ira y with the intent of rolling the proceeds of amount into a qualified ira at financial_institution d soon after she received the distribution of amount taxpayer b began having a series of medical problems culminating in her hospitalization and surgery several weeks into the 60-day rollover period the ruling_request is accompanied by medical documentation and a statement from taxpayer b’s doctor which indicates the severity of taxpayer b’s medical problems and the extent of her treatment for those conditions taxpayer a asserts that taxpayer b’s surgery and subsequent medical problems caused a great deal of stress for both taxpayer a and taxpayer b and required a large time commitment to handle all of taxpayer b’s medical issues taxpayer a further asserts that he was the primary caregiver for taxpayer b during the 60-day period and beyond as the primary caregiver taxpayer a became responsible for the daily attention to his wife’s care which included taking her to the hospital for surgery treatment and doctors’ follow up appointments taxpayer a asserts that amount was deposited in account e a nonqualified taxable account at financial_institution g on date taxpayer a further asserts that he withdrew amount from account e on date to pay federal taxes on the withdrawals from ira x and ira y an account statement for account e as of date indicates that account e has an ending balance of amount taxpayer b asserts that amount has been held in account f a nonqualified taxable account at financial_institution g since date and has not been used for any other purpose based on the above facts and representations taxpayers request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount from ira x and amount from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case is consistent with taxpayer a's assertion that his failure to accomplish a timely rollover of amount from ira x was caused by the medical_condition and hospitalization of taxpayer b the information presented and the documentation submitted by taxpayer b is consistent with her assertion that her failure to accomplish a timely rollover of amount from ira y was due to medical conditions which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount amount plus amount of the distribution from ira x and amount from ira y pursuant to this ruling letter taxpayer a and taxpayer b respectively are granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to or less than amount to an ira or iras and an amount equal to or less than amount to an ira or iras described in sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contributions of each of the taxpayers will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 and sec_401 of the code this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact government identification_number xx-xxxxx by phone at xxx xxx-xxxx of by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely calor b waring carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
